Citation Nr: 1241962	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right clavicle fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  

The matter was last before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development of the record, to include providing a VA examination and medical opinion.  In January 2010, the Board denied an increased rating for residuals of a right clavicle fracture on the basis of the findings on a June 2009 VA examination.  The January 2010 Board decision was vacated and remanded to the Board by a Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) in June 2011.  In March 2012, the Board again remanded the claim for additional development, in compliance with the Court's directives, to include obtaining VA treatment records and providing a VA examination and medical opinion.  

As discussed below, the RO/AMC has not complied with the Board's March 2012 remand directives.  The law requires that the RO/AMC and the Board comply with such directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim for entitlement to an increased rating is therefore REMANDED to the RO/AMC. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim for further development.  As noted, in March 2012, the Board directed the RO/AMC to obtain any outstanding VA treatment records pertaining to the Veteran's right clavicle disability, and to provide a current VA examination and clarifying opinion regarding discrepancies contained within a June 2009 VA examination report.  Specifically, the Board ordered that a detailed VA orthopedic examination be conducted to identify and evaluate all impairment involving the Veteran's service-connected residuals of a right clavicle fracture.  

Review of the record shows that in March 2012, the Veteran underwent a VA examination by the June 2009 VA examiner, which resulted in the completion of a "Disability Benefits Questionnaire."  However, apart from a finding that the Veteran's right shoulder disability was the correct disability on appeal, the report did not include any of the requested information directed in the Board's remand.  In fact, the examiner did not provide any physical findings whatsoever and the DBQ was almost entirely incomplete.  In an October 2012 Informal Hearing Presentation, the Veteran's representative argued that the Veteran did not receive an orthopedic examination as instructed by the Board, and requested remand for such an examination.  As noted, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is in agreement with the Veteran's representative that the Veteran must be accorded another VA examination to assess the current level of his right clavicle disability.  

The Board notes that in the October 2012 supplemental statement of the case (SSOC), the AMC considered the applicability of granting a higher evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  The AMC determined that review of all of the evidence received did not disclose any unusual or exceptional circumstances, such as those involving marked interference with employment or frequent periods of hospitalization, so as to render the application of the regular schedular standards impractical and warrant consideration of an extraschedular evaluation by the Director, Compensation and Pension Service.  Following the new examination, the RO/AMC should again consider whether the Veteran's claim warrants referral to the Director, Compensation and Pension Service, for extraschedular consideration when it readjudicates the claim.  See 38 C.F.R. § 3.321(b); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Additionally, a VA Form 119, Report of Contact, dated in June 2006, reflects that the Veteran contacted VA to report that he had been awarded benefits from the Social Security Administration (SSA).  An SSA inquiry made by the VA shows that his disability onset date was in June 2004.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the present case, it is not clear whether the Veteran's outstanding SSA records contain evidence pertaining to his claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, because there is no indication to the contrary, the Board concludes that a remand is necessary to obtain those records.  

Also, the record reflects that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in Louisville, Kentucky.  VA treatment records from that facility, dated to April 2012, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from April 2012 to the present.  These actions must be accompanied by a review of the claims folder including the Virtual VA paperless claims processing system (Virtual VA).  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO/AMC must document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3).  All records and/or responses received should be associated with the claims file.  

2. The RO/AMC must also obtain and associate with the claims folder (including the Virtual VA) any outstanding VA treatment records, to include from the VAMC in Louisville, dated from April 2012 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3. After securing any SSA records and/or VA treatment records (or receiving a negative response), the RO/AMC must return the Veteran's claims file to the June 2009/March 2012 VA examiner, "Dr. S." (or, if unavailable another qualified examiner with review of the evidence), for physical examination of the Veteran and medical opinion in accordance with 38 C.F.R. § 4.2 (providing in substance that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must identify and evaluate all impairment involving his service-connected residuals of a right clavicle fracture.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner MUST conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner MUST state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner MUST ALSO state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right shoulder.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also describe the frequency, duration, and nature of any flare-ups of the Veteran's right clavicle disability.  

Finally, the examiner MUST describe the Veteran's functional impairment resulting from his right clavicle disability.  In this regard, as stated in the Court's June 2011 decision, it is important to assess the impact of the Veteran's right clavicle disability on his ability to work independent of the effects caused by his nonservice-degenerative disc disease of the cervical spine.  A complete rationale must be provided for all opinions expressed.  

4. After completing all indicated development to the extent possible, the RO/AMC must consider all of the evidence of record and readjudicate the matter remaining on appeal.  Readjudication should include a specific determination as to whether the Veteran's claim for an increased rating warrants referral to the Director, Compensation and Pension, for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Martinak, 21 Vet. App. 447 (2007).  If the benefit sought is not granted, the RO/AMC must issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


